        Case 1:17-cv-07823-KPF Document 52 Filed 05/26/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PAMELA JOHNSTON,

                          Plaintiff,
                                                    17 Civ. 7823 (KPF)
                   -v.-
                                                         ORDER
ELECTRUM PARTNERS, LLC, and
LESLIE BOCKSOR,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      On May 22, 2020, Jackson Lewis P.C. filed a motion seeking permission

to withdraw as counsel for Defendants Electrum Partners, LLC, and Leslie

Bocksor. (Dkt. #46). Counsel from Jackson Lewis P.C. filed a request to file a

redacted version of its motion to withdraw and declaration on the public

docket, and to provide an unredacted version of its motion to withdraw and

declaration to the Court for in camera review. (Dkt. #45). The Court granted

that order and has reviewed the in camera submission. For the reasons

explained in such submission, along with the fact that the arbitrator granted

Jackson Lewis P.C.’s motion to withdraw as counsel in the underlying

arbitration proceedings on March 6, 2020, the motion to withdraw as counsel

of record for Defendants in this matter is GRANTED.

      The Clerk of Court is directed to terminate Jackson Lewis P.C. as counsel

of record in this matter. Attorneys Joshua Alan Sliker and John A. Snyder, II

are hereby ORDERED to transmit a copy of this order to Defendants.

Defendants shall have new counsel enter a notice of appearance on the record

on or before June 30, 2020. If Defendant Bocksor plans to proceed in this

case pro se, he should notify the Court on or before that date.
      Case 1:17-cv-07823-KPF Document 52 Filed 05/26/20 Page 2 of 2



    SO ORDERED.

Dated: May 26, 2020
       New York, New York

                                         KATHERINE POLK FAILLA
                                        United States District Judge
